NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

EUGENE HENRY,                    )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D14-535
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 26, 2016.

Appeal from the Circuit Court for
Lee County; J. Frank Porter, Judge.

Eugene Henry, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


NORTHCUTT, Judge

              Eugene Henry appeals the partial denial of his motion for postconviction

relief pursuant to Florida Rule of Criminal Procedure 3.850. Because the postconviction

court did not give Henry an opportunity to amend his claim, we reverse that portion of

the order denying ground one. A trial court abuses its discretion by failing to allow the

defendant at least one good faith amendment to an insufficient pleading. Spera v.

State, 971 So. 2d 754, 761-62 (Fla. 2007).
              We reverse and remand with instructions to dismiss ground one of Henry's

motion and permit him to file a legally sufficient amended claim as to ground one. We

affirm all other denials raised on this appeal.



WALLACE and BADALAMENTI, JJ., Concur.